Exhibit 10.2

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This Intellectual Property License Agreement (“Agreement”), effective nunc pro
tunc as of January 1, 2003 (the “Effective Date”), is entered into by and
between Arcadia Biosciences, Inc. an Arizona corporation with a principal office
at 202 Cousteau Place, Suite 200, Davis, CA 95616  (“ARCADIA”) and Blue Horse
Labs, Inc., an Arizona corporation with a principal office at 2390 East
Camelback Road, Suite 440, Phoenix, AZ 85016 (“BLUE HORSE”).  The parties to
this Agreement are collectively referred to as the “Parties” and individually as
a “Party”.

 

WHEREAS, BLUE HORSE and ARCADIA entered into that certain Sponsored Research and
Development Agreement (the “R&D Agreement”), having an effective date of
January 1, 2003, which agreement is incorporated herein by reference;

 

WHEREAS, pursuant to the R&D Agreement, BLUE HORSE funded the development of
certain intellectual property by ARCADIA and became the sole owner of such
intellectual property (the “Blue Horse IP”) that it funded; and

 

WHEREAS, BLUE HORSE desires to grant and ARCADIA desires to obtain a license to
the Blue Horse IP in accordance with the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.

 

Terms in this Agreement defined in the singular have the same meanings when used
in the plural and vice versa.  For purposes of this Agreement, the following
words and phrases shall have the following meanings:

 

1.1.                            “Affiliate” means with respect to any person or
entity, any other person or entity that directly or indirectly controls, is
controlled by or is under common control with such person or entity.  A person
or entity shall be deemed to be “controlled” by any other person or entity if
such other person or entity (i) possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such person or
entity whether by contract or otherwise, (ii) has direct or indirect ownership
of at least fifty percent (50%) (in the aggregate) of the voting power of all
outstanding shares entitled to vote at a general election of directors of the
person or entity, or (iii) has direct or indirect ownership of at least fifty
percent (50%) of the equity interests in a partnership or a limited liability
company.  Notwithstanding the foregoing, for purposes of this Agreement,
“Affiliates” shall not include BLUE HORSE.

 

1.2.                            “Field of Use” as used herein shall mean
development and commercialization of methods, products, and services related to
plants, which shall include, but not be limited to, production of plants, seed,
crops, and products therefrom.

 

1

--------------------------------------------------------------------------------


 

1.3.                            “Blue Horse IP” as used herein shall mean the
intellectual property listed in Appendix A, which is the subject of this
Agreement, the development of which was funded by BLUE HORSE pursuant to the R&D
Agreement.

 

1.4.                            “Product” means any product, good, or service,
the use, manufacture, sale, offer for sale, import, or export of which Product
would, absent the licenses granted hereunder, infringe an issued and unexpired
claim of the Blue Horse IP that has not been held unenforceable or invalid by a
court or other governmental agency of competent jurisdiction in an unappealed or
unappealable decision and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue or otherwise.

 

1.5.                            “Net Revenues” means the gross amount invoiced
by ARCADIA or its Affiliates for the sale or other disposition of Products
during the applicable period in arm’s length transactions after deduction of the
following items, provided and to the extent such items are actually incurred and
do not exceed reasonable and customary amounts in each market in which such
sales or other dispositions occurred:  (i) commissions paid to non-Affiliated
third parties; (ii) royalties paid for licenses necessary to develop and/or
commercialize Products; (iii) trade and quantity discounts and rebates;
(iv) credits or allowances made for rejection or return of previously sold
Products; (v) any tax or government charge levied on the sale, such as value
added tax (but not including income tax); (vi) any charges for freight or
insurance, and (vii) bad debts and/or uncollectible amounts, provided that all
such amounts have been formally designated as such in accordance with generally
accepted accounting principles (GAAP), and further provided that such allowance
shall not be applicable in the event and to the extent ARCADIA ultimately
collects any such designated amounts.  In the event that the Products are sold
or otherwise transferred to an Affiliate or a third party for a price lower than
if they had been sold to a third party in an arm’s length transaction (“fair
market value”), then Net Revenues shall be the fair market value of the Products
to an end-user of the Products to whom ARCADIA customarily in the ordinary
course of its business sells Products.  Net Revenues also shall include all
amounts received by ARCADIA in connection with any license of all or part of the
Blue Horse IP, including, without limitation, license fees, license maintenance
fees, and milestone payments, but not including equity consideration or
reimbursements for actual research and development costs incurred by ARCADIA.

 

1.6.                            “Term” has the meaning provided in Section 3.1.

 

2.                                      GRANT OF LICENSE; ELECTION TO PURCHASE.

 

2.1.                            Exclusive License Grant.  Subject to the terms
and conditions contained in this Agreement, BLUE HORSE grants to ARCADIA and its
Affiliates, and ARCADIA accepts for itself and on behalf of its Affiliates, an
exclusive, worldwide, sublicensable license under the Blue Horse IP to
(i) research, develop, make, have made, use, have used, import, export,
distribute, sell, have sold, offer for sale, and otherwise exploit Products in
the Field of Use for commercial and/or research purposes, and (ii) otherwise
utilize the Blue Horse IP for any reasonable commercial and/or research purposes
(the “Exclusive ARCADIA License”).

 

2.2.                            Sublicenses.  ARCADIA and its Affiliates are
entitled to grant sublicenses under the Exclusive ARCADIA License.

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

2.3.                            Election to Purchase Intellectual Property
Rights.

 

2.3.1.                  At any time during the Term of this Agreement, ARCADIA
shall have the right to purchase all or part of BLUE HORSE’s rights under this
Agreement including (i) all rights of BLUE HORSE in the Blue Horse IP, and
(ii) BLUE HORSE’s right to receive a share of Net Revenues.  ARCADIA may
exercise this right by providing BLUE HORSE with a Notice of Election.  The
purchase price of BLUE HORSE’s rights shall be the fair market value of that
portion of the Blue Horse IP proposed to be purchased as determined by averaging
the appraised value of that portion of the Blue Horse IP as determined in good
faith by an appraiser retained by ARCADIA and an appraiser retained by BLUE
HORSE.  Each Party shall bear the cost associated with its respective
appraiser.  The payment of fair market value and documentation of any required
assignment of rights (and recordation thereof, if applicable, with the United
States Patent and Trademark Office) shall occur within ninety (90) days of
ARCADIA’s Notice of Election unless otherwise mutually agreed in writing by the
Parties.  In determining the purchase price of BLUE HORSE’s rights under this
Agreement, the value of BLUE HORSE’s right to receive a share of Net Revenues
shall be equal to the fair market value of BLUE HORSE’s right to receive the
stated share of Net Revenues as of the date of ARCADIA’s Notice of Election.

 

2.3.2.                  In the event that BLUE HORSE ceases to do business or
otherwise terminates its business operations, BLUE HORSE shall promptly provide
ARCADIA with written notice of the same, and ARCADIA shall have thirty (30) days
from receipt of such written notice in which to exercise a first right of
refusal to purchase all or part of BLUE HORSE’s rights under this Agreement,
including (i) all rights of BLUE HORSE in the Blue Horse IP, and (ii) BLUE
HORSE’s right to receive a share of Net Revenues.  ARCADIA may exercise this
right by notifying BLUE HORSE in writing of its election (“Notice of
Election”).  Where ARCADIA’s Notice of Election has not been received by BLUE
HORSE within thirty (30) days of ARCADIA’s receipt of BLUE HORSE’s written
notification, ARCADIA shall be deemed to have waived its purchase rights.  The
purchase price of BLUE HORSE’s rights shall be the fair market value of that
portion of the Blue Horse IP proposed to be purchased as determined by averaging
the appraised value of that portion of the Blue Horse IP as determined in good
faith by an appraiser retained by ARCADIA and an appraiser retained by BLUE
HORSE.  Each Party shall bear the cost associated with its respective
appraiser.  The payment of fair market value and documentation of any required
assignment of rights (and recordation thereof, if applicable, with the United
States Patent and Trademark Office) shall occur within ninety (90) days of
ARCADIA’s Notice of Election unless otherwise mutually agreed in writing by the
Parties.  In determining the purchase price of BLUE HORSE’s rights under this
Agreement, the value of BLUE HORSE’s right to receive a share of Net Revenues
shall be the fair market value of BLUE HORSE’s right to receive the stated share
of Net Revenues as of the date of ARCADIA’s Notice of Election.  Where ARCADIA
elects not to purchase BLUE HORSE’s rights herein, and any rights of BLUE HORSE
in this Agreement and/or the Blue Horse IP are transferred to a third party as a
result of the termination or cessation of business of BLUE HORSE, this Agreement
shall not terminate and the successor in interest to BLUE HORSE shall
automatically succeed to all BLUE HORSE’s rights and obligations hereunder
without change in the terms or other provisions of this Agreement.

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

TERM; TERMINATION.

 

3.1.                            Term.  The Agreement will begin on the Effective
Date and will expire concurrently with the last to expire patent contained
within the Blue Horse IP (the “Term”).

 

3.2.                            Early Termination.  Either Party may, upon
notice to the other, terminate this Agreement if the other Party materially
breaches this Agreement and fails to cure such breach within ninety (90) days
after receiving written notice thereof from the non-breaching Party. For the
avoidance of doubt, termination of this Agreement shall be effective only if
(i) the non-breaching Party provides notice of breach to the other Party,
(ii) such breach is not cured within ninety (90) days, and (iii) the
non-breaching Party then provides the other Party notice of termination upon
expiration of such cure period.  The effective date of termination shall be the
date of receipt of such notice of termination by the breaching Party.  If the
default is cured during such period, the notice will have no force or effect. 
The Parties acknowledge that termination of this Agreement for breach shall
terminate any licenses granted hereunder to ARCADIA and its Affiliates in the
Blue Horse IP, as well as any and all sublicenses thereto.

 

4.                                      PAYMENTS; REPORTING; RECORDS.

 

4.1.                            Revenue Sharing. In consideration of the
Exclusive ARCADIA License pursuant to which the Blue Horse IP is herein licensed
by BLUE HORSE to ARCADIA, ARCADIA agrees to pay BLUE HORSE a royalty of […*…]
percent […*…] of the total Net Revenues received by ARCADIA and/or its
Affiliates during the Term.

 

4.2.                            Form of Payment.  For any payment due to BLUE
HORSE in accordance with Section 4.1, BLUE HORSE may, in its sole discretion and
upon ARCADIA’s written request, elect to accept ARCADIA stock in lieu of a cash
payment.  If BLUE HORSE so elects, then, subject to compliance with all
applicable laws (including all applicable federal and state securities
laws), ARCADIA shall issue to BLUE HORSE a number of shares of Arcadia Capital
Stock having a then-current fair market value equivalent to the cash amount due
pursuant to Section 4.1.  The Capital Stock so issued shall be Preferred Stock
of ARCADIA having terms, rights, and preferences at least equal to any
outstanding series or class of ARCADIA Preferred Stock or, if no ARCADIA
Preferred Stock is outstanding, shall be Common Stock of ARCADIA.  In any event,
the ARCADIA Capital Stock to be issued shall be valued by averaging the
appraised value of the shares to be issued as determined in good faith by an
appraiser retained by ARCADIA and an appraiser retained by BLUE HORSE, each to
bear the cost of its appraiser.

 

4.3.                            Reporting.  Within thirty (60) days of the end
of the applicable annual period (based on a calendar year) following the first
commercial sale of a Product and within thirty (60) days after the end of each
annual period thereafter, ARCADIA shall make a written report to BLUE HORSE
setting forth that information, including that of Affiliates and sublicensees,
necessary to permit BLUE HORSE to calculate and confirm the revenue share
payment due BLUE HORSE, even if no payment is due.  At the time each report is
made, ARCADIA shall pay to BLUE HORSE or any Affiliate of BLUE HORSE as BLUE
HORSE may direct, the amounts shown by such report to be payable hereunder. 
Payments due on sales in foreign

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

currency shall be calculated in United States dollars on the basis of the
exchange rate in effect for purchase of dollars at Chase Manhattan Bank, New
York, New York, on the last business day of the last-preceding December.

 

4.4.                            Books and Records for Payments.  ARCADIA shall
keep, and shall cause its Affiliates to keep, books and records in such
reasonable detail as will permit the reports provided for in this Section to be
made and the revenue share payable hereunder to be determined.  ARCADIA further
agrees to permit its and its Affiliates’ books and records to be inspected and
audited from time to time (but not more often than once annually) during
reasonable business hours by an independent auditor, designated by BLUE HORSE
and approved by ARCADIA, which approval will not be unreasonably withheld, to
the extent necessary to verify the reports provided for in this Section;
provided, however, that such auditor shall indicate to BLUE HORSE only whether
the reports and revenue share paid are correct, and if not, the reason why not. 
In the event that such an audit results in additional revenue share being owed
to BLUE HORSE, such amount shall be paid within twenty (20) days from written
notice of deficiency along with interest calculated as from the date the correct
payment was due to the date of actual payment at an annual rate of five
(5) percentage points above the prime rate quoted by Chase Manhattan Bank, New
York, New York, on the day payment was due, or at the greatest rate permitted by
law, if lower, until paid.  If the original revenue share payment was more than
ten percent (10%) less than it should have been, the cost of the audit shall be
reimbursed by ARCADIA.

 

4.5.                            Late Payment.  If any revenue share payments
owed under this Agreement are not paid when due, the unpaid amount shall bear
interest, compounded annually, at an annual rate of two (2) percentage points
above the prime rate quoted by Chase Manhattan Bank of New York on the day
payment was due or at the greatest rate permitted by law, if lower, until paid
or offset.  Any amount that remains unpaid on account of a good faith dispute
for which the provisions of Section 7.2 have been invoked shall, if ultimately
deemed to be owed to BLUE HORSE, bear interest, compounded annually, at an
annual rate equal to the prime rate quoted by Chase Manhattan Bank of New York
on the day the amount was due.

 

5.                                      CONFIDENTIALITY.

 

5.1.                            As used herein, “Confidential Information” means
any information of a Party that is designated confidential in writing at the
time of disclosure, or if disclosed orally, information which the receiving
Party reasonably should have known was confidential or which is confirmed in
writing as confidential within thirty (30) days.

 

5.2.                            Obligations.  Should either Party disclose to
the other any of such Party’s Confidential Information (the “Disclosing Party”),
the Party receiving the Confidential Information (the “Receiving Party”) shall
maintain the Confidential Information in confidence, shall use at least the same
degree of care to maintain the secrecy of the Confidential Information as it
uses in maintaining the secrecy of its own proprietary, confidential and trade
secret information, shall always use at least a reasonable degree of care in
maintaining the secrecy of the Confidential Information, shall use the
Confidential Information only for the purpose of performing its obligations
under this Agreement and exercising its rights under this Agreement unless
otherwise agreed in writing by the Disclosing Party, and shall deliver to the
Disclosing

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

Party, in accordance with any request from the Disclosing Party, all copies,
notes, packages, diagrams, computer memory media and all other materials
containing any portion of the Disclosing Party’s Confidential Information which
reasonably is not required by the Receiving Party to perform its obligations
under and/or to exercise its rights under this Agreement.  The Receiving Party
shall not disclose any of the Disclosing Party’s Confidential Information to any
person except to those Receiving Party Affiliates, employees and consultants
having a need to know such Confidential Information in order to accomplish the
purposes and intent of this Agreement.  The Receiving Party shall ensure that
each such Affiliate, employee and consultant has been instructed to keep
confidential the Confidential Information of the Disclosing Party and shall
ensure that each such Affiliate, employee or consultant has signed a
confidentiality agreement covering the Confidential Information of the
Disclosing Party.

 

5.3.                            Exceptions.  Notwithstanding Section 5.1:

 

5.3.1.                  A Receiving Party shall have no obligation with respect
to any portion of Confidential Information of the Disclosing Party that (i) the
Receiving Party is able to demonstrate, in writing, was rightfully known to the
Receiving Party on a non-confidential basis prior to receipt of such information
from the Disclosing Party, (ii) is lawfully obtained by the Receiving Party from
a third party under no obligation of confidentiality, (iii) is independently
developed by the Receiving Party without use of the Confidential Information of
the Disclosing Party, or (iv) is or becomes publicly available other than as a
result of any act or failure to act of the Receiving Party.

 

5.3.2.                  A Receiving Party may disclose the Confidential
Information of the Disclosing Party pursuant to a subpoena or other legal
process, provided that the Disclosing Party is provided prior notice reasonably
sufficient to permit the Disclosing Party to obtain a protective order, and
provided further that such disclosure shall not relieve the Receiving Party from
future adherence to Section 5.1 with respect to such Confidential Information.

 

5.3.3.                  A Receiving Party may also disclose the Confidential
Information of the Disclosing Party for purposes of soliciting or securing
financing and/or in connection with the Receiving Party’s licensing activities,
provided that (i) such disclosure of Confidential Information is reasonably
necessary to advance such financing and/or licensing activities, and (ii) the
third party(ies) to whom such Confidential Information is disclosed agree(s), in
writing, to maintain the confidentiality of such Confidential Information.

 

5.4.                            Reservation. Unless expressly provided for in
this Agreement, a Disclosing Party shall retain all rights, title and interest
in its own Confidential Information.

 

5.5.                            Agreement as Confidential Information.  Neither
Party shall issue a press release or other publication announcing the existence
of this Agreement or disclose the terms and conditions of the Agreement to any
third party without the prior written consent of the other Party; except,
however, that each Party may disclose the terms and conditions of this
Agreement: (i) as required by any court or other governmental body; (ii) as
otherwise required by law; (iii) to its legal counsel; (iv) in confidence, to
accountants, banks, and financing sources and their advisors solely for the
purposes of a Party’s securing financing; (v) in connection with the enforcement
of this Agreement or rights under this Agreement; or (vi) in confidence, in

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

connection with an actual or proposed merger, acquisition, license negotiation,
or similar transaction solely for use in the due diligence investigation in
connection with such transaction.

 

5.6.                            Actions on Termination.  Upon any termination of
this Agreement, BLUE HORSE agrees to return or permanently destroy, at ARCADIA’s
sole discretion and upon ARCADIA’s written request, all Confidential Information
owned by ARCADIA in BLUE HORSE’s possession.  Upon any termination of this
Agreement, ARCADIA agrees to return or permanently destroy, at BLUE HORSE’s sole
discretion and upon BLUE HORSE’s written request, all Confidential Information
owned by BLUE HORSE in ARCADIA’s possession.

 

6.                                      REPRESENTATIONS AND WARRANTIES;
LIMITATION OF LIABILITY.

 

6.1.                            Right to Enter Agreement.  ARCADIA and BLUE
HORSE each represent and warrant that they have the right to make conveyances
and grants in accordance with this Agreement.

 

6.2.                            Limitation of Liability.  EXCEPT FOR BREACHES OF
THE CONFIDENTIALITY OBLIGATIONS HEREIN, NEITHER PARTY WILL BE LIABLE TO THE
OTHER WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES, OR LOST
PROFITS OR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES
REGARDLESS OF WHETHER ANY SUCH CLAIM FOR DAMAGES, LOST PROFITS OR OTHER COSTS IS
BASED ON TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

 

6.3.                            Risk of Failure; No Representations.  ARCADIA
and BLUE HORSE each recognize that risk is inherent in the collaborative efforts
such as those being undertaken in this Agreement and each therefore voluntarily
assumes this risk. Accordingly, subject to the rights to terminate provided in
Section 2, any other failure of any Intellectual Property provided for use in
connection with or developed under this Agreement to perform as desired despite
the reasonable efforts of the responsible Party or Parties will not be deemed to
be a breach of this Agreement.  Other than as expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO INTELLECTUAL PROPERTY OWNED OR LICENSED BY THAT PARTY
OR ANY KNOW-HOW INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF NONINFRINGEMENT,
PATENTABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

7.                                      APPLICABLE LAW; DISPUTE RESOLUTION.

 

7.1.                            Governing Law; Jurisdiction.  The validity,
interpretation and performance of this Agreement and any dispute connected with
this agreement shall be governed by and determined in accordance with the
statutory, regulatory, and decisional law of the state of Arizona and any legal
actions or proceedings brought by either Party shall be subject to the exclusive
jurisdiction of the state and federal courts in Maricopa County, Arizona, and
any mediation or arbitration proceeding initiated by either Party pursuant to
Section 7.2 shall occur in Maricopa County,

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

Arizona (unless otherwise agreed by both Parties), and each Party hereby
consents to the jurisdiction of the courts as provided above.

 

7.2.                            Dispute Resolution. If a dispute arises out of
or relates to this Agreement, or the breach thereof, and if the dispute cannot
be settled through negotiation, the Parties agree first to try in good faith to
settle the dispute by mediation before resorting to arbitration, litigation, or
some other dispute resolution procedure.  Unless the Parties agree otherwise,
any such mediation shall be held in Phoenix, Arizona.

 

8.                                      MISCELLANEOUS PROVISIONS.

 

8.1.                            Notices.  All notices and other communications
required or permitted under this Agreement shall be deemed to be properly given
when in writing and sent by registered or certified mail, postage prepaid or by
reputable courier service providing evidence of delivery or by facsimile with
receipt confirmation, to the other Party at the address set forth below, or at
such other address as either Party may in writing designate from time to time
for these purposes.

 

If to BLUE HORSE:

 

Blue Horse Labs, Inc.

 

 

2390 East Camelback Road

 

 

Suite 440

 

 

Phoenix, AZ 85016

 

 

Attention: President

 

 

Fax No.: […*…]

 

 

 

If to ARCADIA:

 

Arcadia Biosciences, Inc.

 

 

202 Cousteau Place #200

 

 

Davis, CA 95616

 

 

Attention: President

 

 

Fax No.: 530-756-7027

 

8.2.                            Assignability.  The rights and obligations
acquired herein by the Parties are not assignable, transferable or otherwise
conveyable, in whole or part (by operation of law or otherwise) to any third
party without the consent of other Party, which shall not be unreasonably
withheld; provided, however, that either Party may, without such consent, assign
its rights and obligations hereunder to any purchaser of all or substantially
all of the assets of the Party related to this Agreement or to any successor
corporation resulting from any merger or consolidation of a Party.  Moreover,
either Party may, without the consent of the other Party, assign to any
purchaser of all or substantially all of the assets of the Party related to any
program identified in the Sponsored Research Agreement (i.e., [...*...]), its
rights and obligations hereunder applicable to such program.  Any attempted
assignment conflicting with this Section shall be null and void and without
effect.

 

8.3.                            Severability.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, but this
Agreement shall be construed as if such invalid or illegal or unenforceable
provisions had never been contained herein.

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

8.4.         Counterparts.  This Agreement may be executed in two (2)
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

8.5.         Headings.  Headings as to the contents of particular Sections are
for convenience only and are in no way to be construed as part of this Agreement
or as a limitation of the scope of the particular Sections to which they refer.

 

8.6.         Force Majeure.  Except for payments of money, neither of the
Parties shall be liable for any default or delay in performance of any
obligation under this Agreement caused by any of the following:  act of nature,
war, riot, fire, explosion, accident, flood, sabotage, compliance with
governmental requests, laws, regulations, orders or actions, national defense
requirements or any other event beyond the reasonable control of such Party; or
labor trouble, strike, lockout or injunction (provided that neither of the
Parties shall be required to settle a labor dispute against its own best
judgment). The Party invoking this subparagraph shall give the other Party
written notice pursuant to Section 8.1 and full particulars of such force
majeure event as soon as possible after the occurrence of the cause upon which
said Party is relying. Both ARCADIA and BLUE HORSE shall use reasonable efforts
to mitigate the effects of any force majeure on their respective part.

 

8.7.         Negation of Agency.  It is agreed and understood by the Parties
hereto that each of BLUE HORSE and ARCADIA, in performance of its obligations
and responsibilities under this Agreement, is an independent contractor and that
nothing herein contained shall be deemed to create an agency, partnership, joint
venture or similar relationship between the Parties.  The manner by which each
of BLUE HORSE and ARCADIA carries out its performance under this Agreement is
within each of BLUE HORSE’s and ARCADIA’s sole discretion and control.

 

8.8.         Other Requests.  The Parties hereto agree that upon reasonable
request of the other Party, each such Party shall execute and deliver such
additional documents and Agreements, and take such further actions, as may be
necessary in order to fulfill and give effect to the terms of this Agreement.

 

8.9.         Integration; Amendment and Waiver.  This Agreement, including any
exhibits or other attachments hereto, constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether written or oral, between
the Parties with respect to the subject matter hereof.  This Agreement may be
amended, modified, superseded or canceled, and any of the terms may be waived,
only by a written instrument executed by both Parties or, in the case of waiver,
by the Party or Parties waiving compliance.  The delay or failure of any Party
at any time or times to require performance of any provisions shall in no manner
affect the rights at a later time to enforce the same.  No waiver by any Party
of any condition or of the breach of any term contained in this Agreement,
whether by conduct, or otherwise, in any one or more instances, shall be deemed
to be, or considered as, a further or continuing waiver of any such condition or
of the breach of such term or any other term of this Agreement.

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the Effective Date.

 

 

BLUE HORSE LABS, INC.

ARCADIA BIOSCIENCES, INC.

 

 

By:

/s/ Jonathan Thatcher

 

By:

/s/ Eric J. Rey

 

 

 

 

 

Name:

Jonathan Thatcher

 

Name:

Eric J. Rey

 

 

 

 

 

Its:

Treasurer

 

Its:

President & CEO

 

 

 

 

 

Date:

5/19/08

 

Date:

5/15/08

 

Signature Page to Intellectual Property License Agreement

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

APPENDIX A

BLUE HORSE IP

 

Country
Code

 

Application
Number

 

Title

 

Inventors

 

Filing
Date

 

Patent
Number

US

 

11/438,951

 

Safflower with elevated gamma-linolenic acid

 

Emlay, Donald Flider, Frank J. Knauf, Vic C. Rey, Eric Shewmaker, Christine

 

5/22/2006

 

 

PCT

 

PCT/US2006/20047

 

Safflower with elevated gamma-linolenic acid

 

Emlay, Donald Flider, Frank J. Knauf, Vic C. Rey. Eric Shewmaker, Christine

 

5/22/2006

 

 

AR

 

P060102090

 

Safflower with elevated gamma-linolenic acid

 

Emlay, Donald Flider, Frank J. Knauf, Vic C. Rey. Eric Shewmaker, Christine

 

5/22/2006

 

 

US

 

11/644,321

 

Nitrogen-efficient monocot plants

 

Good, Allen G. Depauw, Mary Shrawat, Askok Theodoris, George Kridl, Jean C.

 

12/21/2006

 

 

PCT

 

PCT/US2006/49241

 

Nitrogen-efficient monocot plants

 

Good, Allen G. Depauw, Mary Shrawat, Askok Theodoris, George Kridl, Jean C.

 

12/21/2006

 

 

AR

 

60105745

 

Nitrogen-efficient monocot plants

 

Good, Allen G. Depauw, Mary Shrawat, Askok Theodoris, George Kridl, Jean C.

 

12/21/2006

 

 

TH

 

601006505

 

Nitrogen-efficient monocot plants

 

Good, Allen G. Depauw, Mary Shrawat, Askok Theodoris, George Kridl, Jean C.

 

12/22/2006

 

 

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

A-1

--------------------------------------------------------------------------------


 

Country
Code

 

Application
Number

 

Title

 

Inventors

 

Filing
Date

 

Patent
Number

US

 

11/644,453

 

Promoter sequence obtained from rice and methods of use

 

Good, Allen G. Depauw, Mary Shrawat, Askok

 

12/21/2006

 

 

PCT

 

PCT/US2006/48875

 

Promoter sequence obtained from rice and methods of use

 

Good, Allen G. Depauw, Mary Shrawat, Askok

 

12/21/2006

 

 

AR

 

60105746

 

Promoter sequence obtained from rice and methods of use

 

Good, Allen G. Depauw, Mary Shrawat, Askok

 

12/21/2006

 

 

TH

 

601006506

 

Promoter sequence obtained from rice and methods of use

 

Good, Allen G. Depauw, Mary Shrawat, Askok

 

12/22/2006

 

 

US

 

60/797,001

 

Nitrogen-efficient field-grown plants

 

Lu, Zhongjin

 

5/2/2006

 

 

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

A-2

--------------------------------------------------------------------------------


 

AMENDMENT #1

TO

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This AMENDMENT #1 (“Amendment”) to the Intellectual Property License Agreement
having an Effective Date of January 1, 2003 (“Agreement”) by and between Arcadia
Biosciences, Inc., an Arizona corporation having its principal address at 202
Cousteau Place, Suite 200, Davis, California 95616 (“ARCADIA”), and Blue Horse
Labs, Inc., an Arizona corporation having its principal place of business at
2390 East Camelback Road, Suite 440, Phoenix, AZ 85016 (“BLUE HORSE”), shall be
effective as of August 1, 2009 (the “Amendment Effective Date”).

 

The parties to this Amendment are collectively referred to as the “Parties” and
individually as a “Party”.

 

The Parties agree to amend the Agreement as follows:

 

Section 4.3 of the Agreement shall be replaced, in its entirety, by the
following:

 

“4.3                         Reporting.

 

4.3.1                    Within sixty (60) days of the end of the applicable
annual period (based on a calendar year) following first commercial sale of a
Product and within sixty (60) days after the end of each annual period
thereafter, ARCADIA shall make a written report to BLUE HORSE setting forth that
information, including that of its Affiliates, necessary to permit BLUE HORSE to
calculate and confirm the revenue share payment due to BLUE HORSE pursuant to
Section 4.1, even if no payment is due for such annual period.

 

4.3.2                    Prior to first commercial sale of a Product, if ARCADIA
receives Net Revenues in connection with any license of all or part of the Blue
Horse IP during a particular annual period (based on a calendar year), ARCADIA
shall make a written report to BLUE HORSE within sixty (60) days after the end
of such annual period setting forth that information necessary to permit BLUE
HORSE to calculate and confirm the revenue share payment due to BLUE HORSE
pursuant to Section 4.1. Notwithstanding the foregoing, with respect to that
portion of the Term commencing on the Effective Date and ending December 31,
2008, the Parties agree that the first written report due to BLUE HORSE pursuant
to this Section 4.3.2 shall be due no later than August 31, 2009.

 

4.3.3                    At the time any report is made pursuant to
Section 4.3.1 or 4.3.2, ARCADIA shall pay to BLUE HORSE or any Affiliate of BLUE
HORSE as BLUE HORSE may direct, the amounts shown by such report to be payable
hereunder. Payments due on sales in foreign currency shall be calculated in
United States dollars on the basis of the exchange rate in effect for purchase
of dollars at Chase Manhattan Bank, New York, New York, on the last business day
of the last-preceding December.”

 

--------------------------------------------------------------------------------

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

1

--------------------------------------------------------------------------------


 

Any and all provisions of the Agreement not expressly modified by this Amendment
shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their authorized representatives effective as of the Amendment
Effective Date.

 

ARCADIA BIOSCIENCES, INC.

 

BLUE HORSE LABS, INC.

 

 

 

 

 

By:

/s/ Eric J. Rey

 

By:

/s/ Darby Shupp

 

 

 

 

 

Name:

Eric J. Rey

 

Name:

Darby Shupp

 

 

 

 

 

Title:

President & CEO

 

Title:

Treasurer

 

[…*…] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

2

--------------------------------------------------------------------------------